Appeal from a judgment of the Supreme Court (Harris, J.), rendered May 3, 1991 in Albany County, convicting defendant upon his plea of *804guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant contends that the 8 to 16-year prison sentence he received as a second felony offender was unduly harsh and excessive and should be reduced in the interest of justice. We disagree. The sentence was in accordance with the plea agreement and was well within the statutory guidelines. In addition, the plea was in full satisfaction of a three-count indictment. Under the circumstances, we find no reason to disturb the sentence imposed by Supreme Court.
Mikoll, J. P., White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.